Exhibit 10.5


Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote omissions.


FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED DISTRIBUTION AGREEMENT
This First Amendment to Second Amended and Restated Distribution Agreement (this
“Amendment”) is between The Medicines Company, a Delaware corporation with
offices at 8 Sylvan Way, Parsippany, NJ 07054 (“MDCO”), and Integrated
Commercialization Solutions, Inc., a California corporation with offices at 3101
Gaylord Parkway, Frisco, TX 75034 (the “Distributor”). This Amendment is
effective as of July 1, 2011 (the “Amendment Effective Date”).
RECITALS
A.
MDCO and Distributor are parties to a Second Amended and Restated Distribution
Agreement effective as of October 1, 2010 (the “Agreement”);

B.
Pursuant to the Agreement, among other things, MDCO engaged Distributor to
perform distribution services for certain of MDCO’s pharmaceutical products; and

C.
The parties now wish to amend the Agreement in certain respects.

AMENDMENT
NOW THEREFORE, the parties agree as follows:
1.
Defined Terms. Capitalized terms in this Amendment that are not defined in this
Amendment have the meanings given to them in the Agreement. If there is any
conflict between the Agreement and any provision of this Amendment, this
Amendment will control.

2.
Confidentiality. Section 8.0 of the Agreement is deleted in its entirety and
replaced with the following:

The terms and conditions of the Mutual Non-Disclosure provisions set forth on
Schedule A are incorporated by reference herein.
3.
Schedule A. Schedule A to the Agreement is deleted in its entirety and replaced
with the attached Revised Schedule A.

4.
Section 16.0. A new Section 16.0 is added to the Agreement as follows:

16.0 Trademark and Intellectual Property

--------------------------------------------------------------------------------

16.1
The Parties acknowledge that Distributor has performed the services set forth in
Section 3.3 under the trade name “The Medicines Company Direct” and using
registered trademarks belonging to MDCO, and that MDCO authorized and consented
to Distributor performing these services and activities in this manner.
Distributor expressly acknowledges and agrees that such prior use did not and
does not confer to Distributor any patent right, copyright right, trademark
right or other proprietary right of MDCO, and that MDCO is the exclusive owner
of all such rights.

16.2
Effective on July 1, 2011 (the “Transition Date”), Distributor will cease using
the trade name “The Medicines Company Direct” or any trademark, source mark,
logo, name, word, phrase, symbol, design, or image belonging to MDCO, or any
combination of these elements (individually and collectively referred to as
“MDCO Mark”), for any purpose, except as provided in Section 16.4. For
clarification only, Distributor hereby conveys to MDCO all right, title and
interests of any kind, including all associated good will, to the mark “The
Medicines Company Direct” and any registrations or applications for registration
of such mark, and the right to recover for past infringement of such mark.
Distributor agrees that it will not attach the title of MDCO in and to any MDCO
Mark. Distributor will file appropriate withdrawals of any assumed name or DBA
certificates with state regulatory authorities.

16.3
MDCO hereby grants a limited, non-exclusive, royalty-free, non-transferable
license to Distributor to use the MDCO Mark in the Territory solely in
Distributor’s performance of the obligations contemplated under this Agreement.
The license granted in this Section 16.3 shall terminate effective on the
Transition Date, except with respect to the matter described in Section 16.4.

16.4
Distributor has previously informed customers and regulators that drug pedigrees
for Products sold before the Transition Date are available at
www.themedicinescompanydirect.com. MDCO acknowledges that, to enable Distributor
to remain in compliance with applicable pedigree lawss Distributor will be
permitted to redirect customers that attempt to access that website to
Distributor’s standard pedigree website, www.TMCDirectOrders.com.

5.
Exhibit D. Section E of Exhibit D of the Agreement is deleted in its entirety
and replaced with the following:

Early Renewal Incentive. In recognition of MDCO’s early renewal of agreement,
Distributor will reduce all monthly invoices for the term of this Agreement by
an amount equal to $[**] or $[**] over [**] months.
6.
No Other Changes. Except as otherwise provided in this Amendment, the terms and

--------------------------------------------------------------------------------

conditions of the Agreement will continue in full force, nothing in the
Amendment modifies any term or provision in the Agreement or the Continuing
Guaranty.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the Amendment
Effective Date.
INTEGRATED COMMERCIALIZATION    THE MEDICINES COMPANY
SOLUTIONS, INC.
By:    /s/ Doug Cook    
By:    /s/ Tanya Quinn    
Name:    Doug Cook    
Name:    Tanya Quinn    
Title:    VP, General Manager    
Title:    VP, Global Distribution & Customer Service    




--------------------------------------------------------------------------------

Revised Schedule A
Mutual Non-Disclosure Provisions
1.    Definition of Confidential Information. “Confidential Information”‘ means
any confidential or proprietary information that is disclosed or made available
by one party (“Disclosing Party”) to the other party (“Recipient”), whether in
writing or other tangible form, orally or otherwise. Confidential Information
includes (a) information about customers, processes, systems, strategic plans,
business plans, operating data, financial information and other information and
(b) any analysis, compilation, study or other material prepared by Recipient
(regardless of the form in which it is maintained) that contains or otherwise
reflects any information disclosed or made available by Disclosing Party to
Recipient.
2.    Exclusions from Confidential Information. Confidential Information does
not include information that:
(a)    at the time of disclosure to Recipient, is generally available to the
public;
(b)    after disclosure to Recipient, becomes generally available to the public
other than as a result of a breach of this Schedule A by Recipient (including
any of its affiliates);
(c)    Recipient can establish was already in its possession at the time the
information was received from Disclosing Party if its source was not known by
Recipient to be bound to an obligation of confidentiality with respect to such
information;
(d)    Recipient receives from a third party if its source was not known by
Recipient to be bound to an obligation of confidentiality with respect to such
information; or
(e)    Recipient can establish was developed independently by Recipient without
use, directly or indirectly, of any Confidential Information.
3.    Limitations on Disclosure and Use. Confidential Information must be kept
strictly confidential and may not be disclosed or used by Recipient except as
specifically permitted by this Schedule A or as specifically authorized in
advance in writing by Disclosing Party. Recipient may not take any action that
causes Confidential Information to lose its confidential and proprietary nature
or fail to take any reasonable action necessary to prevent any Confidential
Information from losing its confidential and proprietary nature. Recipient will
limit access to Confidential Information to its employees, officers, directors
or other authorized representatives (or those of its affiliates) who (a) need to
know such Confidential Information in connection with the Agreement and (b) are
obligated to Recipient to maintain Confidential Information under terms and
conditions at least as stringent as those under this Schedule A. Recipient will
inform all such persons of the confidential and proprietary nature of
Confidential Information and will take all reasonable steps to ensure they do
not breach their confidentiality obligations, including taking any steps
Recipient would take to protect its own similarly confidential information.
Recipient will be responsible for any breach of confidentiality obligations by
such persons.

--------------------------------------------------------------------------------

4.    Ownership. All Confidential Information and derivations of Confidential
Information wdll remain the sole and exclusive property of Disclosing Party and,
except as provided, no license or other right to it will be implied by this
Schedule A. If Recipient has prepared any analysis, compilation, study or other
material (regardless of form) that contains or otherwise reflects any
Confidential Information, then such material will be owned solely by Disclosing
Party and treated as its Confidential Information under this Schedule A.
5.    Return or Destruction of Confidential Information. Upon Disclosing Party’s
request, Recipient will promptly deliver to Disclosing Party or destroy all
Confidential Information (including material that contains or otherwise reflects
Confidential Information) in its custody or control and will deliver it to
Disclosing Party within ten (10) business days after such request or deliver a
written statement from a corporate officers certifying it has destroyed all of
Disclosing Party’s Confidential Information. Unless authorized in writing by
Disclosing Party, Recipient will not retain any copy, extract or summary of
Confidential Information (including material that contains or otherwise reflects
Confidential Information).
6.    Equitable Relief. Each party acknowledges that, when it is Recipient,
money damages would not be a sufficient remedy for Disclosing Party in the event
of any breach of the non-disclosure and confidentiality provisions of this
Schedule A and that Disclosing Party is entitled to seek specific performance
and injunctive or other equitable relief as a remedy for any such breach.
Recipient further agrees to waive any requirement for the posting of any bond in
connection with any such remedy. Such remedy will be in addition to any other
available remedies at law or in equity.
7.    Disclosures Required by Law. If Recipient is required by law to disclose
any Confidential Information, Recipient will give Disclosing Party prompt notice
and will use all reasonable means to obtain confidential treatment for any
Confidential Information that it is required to disclose before making any such
disclosure. If Recipient cannot assure confidential treatment and it has
exhausted all reasonable efforts to do so, Recipient may disclose Confidential
Information if in its good faith judgment it is required by law to disclose the
information it discloses.